—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about March 27, 1995, which granted respondents’ cross motion to dismiss this proceeding to stay arbitration for lack of personal jurisdiction, unanimously affirmed, with costs.
The IAS Court correctly held that neither the Subscription Agreement, to which petitioners were not even parties, nor the Margin Agreement, which merely gave respondents the right to select one of several arbitral tribunals, avail petitioners to show that respondents consented to the jurisdiction of New York courts. Absent such consent, the minimal contacts be*311tween respondents and this State necessary to sustain jurisdiction here are clearly lacking (see, World-Wide Volkswagen Corp. v Woodson, 444 US 286, 291-294). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.